Citation Nr: 1740803	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for arthritis, to include as due to herbicide exposure.

3.  Entitlement to service connection for allergies, to include as due to herbicide exposure or contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) in December 2008.  A subsequent rating decision in December 2009 confirmed the denial of service connection for allergies.  The Veteran's claims file is now in the jurisdiction of the Louisville, Kentucky, RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated May 2010, the Veteran's private treating physician opined that it was "possible" the disabilities at issue were related to Agent Orange exposure; qualifying Vietnam service has previously been established.  While the physician did not provide a rationale, the Board nonetheless finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it is not clear from the record that all pertinent private treatment records have been obtained for association with the Veteran's claims file.  Furthermore, he appears to receive continued VA treatment for the disabilities at issue; records of VA treatment are constructively of record.  On remand, updated treatment records should be sought and, if available, obtained.

Finally, the Veteran has also asserted his belief that his allergies may be due to contaminated water at Camp Lejeune.  A March 1969 service treatment record include notation that he sought medical treatment while at Camp Lejeune.  On remand, the AOJ should confirm the scope and duration of his service at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record all records of VA evaluations and treatment the Veteran has received (that are not already associated with the claims file).  Also, ask him to provide releases for VA to obtain records of any pertinent private treatment.  Obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Contact all necessary development to verify the dates the Veteran served at Camp Lejeune.  If the development sought cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  After instructions (1) and (2) have been completed, schedule the Veteran for a VA examination(s) to determine the nature and likely cause of his hypertension, arthritis, and allergies.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner(s) must provide an opinion on the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension either began during, manifested within the first year following separation from service, or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service, or as due to a service-connected disability?

In reaching this conclusion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 (which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide agent exposure) and address the May 2010 letter from the Veteran's treating physician.

(b) Does the Veteran have arthritis?  

(c) If the answer to (b) is yes, does the record show that arthritis manifested within the first year following separation from service?
	
(d) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's arthritis either began during or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service, or as due to a service-connected disability?

In reaching this conclusion, the examiner should address the May 2010 letter from the Veteran's treating physician and private treatment records recommending evaluation for rheumatoid arthritis.

(e) Does the Veteran have allergies?  

(f) If the answer to (e) is yes, is it at least as likely as not (a 50% or better probability) that the Veteran's allergies either began during or were otherwise caused by his military service, to include as due to exposure to herbicide agents in service, or as due to a service-connected disability?

In reaching this conclusion, the examiner should address the May 2010 letter from the Veteran's treating physician, the Veteran's contention that his allergies may be due to exposure to contaminated water at Camp Lejeune, a March 1969 STR (from Camp Lejeune) noting treatment for a stuffy nose, and private treatment records noting a history of environmental allergies.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested.)

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


